Citation Nr: 0934866	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-32 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant served on active duty from July to October 
1985, plus additional periods with the Army Reserve and the 
National Guard.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  A bilateral hearing loss disability for VA compensation 
purposes is not shown.

2.  Tinnitus was not noted in service or for many years 
thereafter; tinnitus is unrelated to service.

3.  Hypertension was not noted in service or for many years 
thereafter; hypertension is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for bilateral hearing 
loss, tinnitus, and hypertension, which he contends are a 
result of his Reserve and National Guard duties.  He reported 
that he was exposed to noise when he fired hundreds of rounds 
of ammunition during annual "summer camp" and that he first 
experienced symptoms of hypertension in service. 

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Specifically with respect to Reserve members, diseases 
incurred or aggravated while performing active duty for 
training (ACDUTRA) are eligible for service connection.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, 
if performing inactive duty for training (INACDUTRA), only 
injuries sustained during that time are eligible for service 
connection.  Id.  

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service (such as hearing loss) are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 
(2008).

The advantages of these evidentiary presumptions do not 
extend to those, like the appellant in this case, who claim 
service connection based on a period of ACDUTRA.  Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).

In this case, it appears that the appellant entered into the 
Army Reserve in July 1985, had three months of active duty 
(until October 1985), and was apparently in a Reserve unit 
until 1995.  He then spent two months on Inactive Ready 
Reserve and, in May 1995, enlisted in the National Guard.  He 
was asked to provide periods of ACDUTRA and INACDUTRA but 
failed to respond.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels of above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. 38 C.F.R. § 4.85(a) (2008).

With respect to bilateral hearing loss, the evidence does not 
show a current disability.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

At the time of his enlistment in the National Guard in May 
1995, the appellant underwent a audiogram, which was normal 
for VA purposes.  At that time, he self-reported no problems 
with hearing in a Report of Medical History.

The October 2004 private audiology report found "no 
significant hearing losses in either ear within the speech 
frequencies" on puretone air conduction threshold testing.  
Mild hearing loss was noted in the right ear only at 8000Hz.  
Speech test results were noted to be 96 percent in each ear.  
The audiologist concluded that these results indicated "good 
sensitivity for conversational level speech."  

While the audiologist noted the history of military noise 
exposure he concluded "[b]ased on the case history and above 
test finding it appears that there is no indication of 
significant hearing loss at this time."  Thus, to the extent 
this private audiometric evaluation comported with the 
requirements for audiological examinations under 38 C.F.R. 
§ 4.85, the evidence does not show the requisite auditory 
thresholds for VA hearing loss disability.  As hearing loss 
for purposes of entitlement to VA benefits is now shown, the 
appeal is denied.

Tinnitus

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to tinnitus.  In April 
1995, the appellant denied having ear trouble or loss of 
hearing.  In a May 1995 National Guard enlistment physical, 
tinnitus was not reported.  Based on the foregoing, the 
available service treatment records do not demonstrate that 
chronic tinnitus was incurred in active service.  

In giving due consideration to the places, types, and 
circumstances of service, noise exposure is conceded as the 
evidence shows that the appellant was exposed to rifle fire 
in service.  See 38 U.S.C.A. § 1154(a) (West 2002).  
Nevertheless, service connection for the claimed disability 
is not warranted because the evidence does not show that such 
noise exposure resulted in the currently-reported tinnitus.

At the time of the appellant's enlistment in the National 
Guard in 1995, he denied any problems with his ears or with 
hearing.  The records show that the first reported symptoms 
associated with tinnitus were not noted until 2004, over 18 
years following discharge from active duty service.  At that 
time, he reported a two-month history of "sudden onset" 
tinnitus, essentially dating the onset contemporaneous with 
his complaints.  Therefore, the medical evidence does not 
support a finding of continuity of symptomatology. 

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, no health care provider 
has established a nexus between the appellant's complaints 
and active duty.  Therefore, a medical nexus is not shown 
between active duty and tinnitus.

Hypertension

For VA purposes, hypertension means that the diastolic blood 
pressure is predominantly 90 mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hypertension.  
Specifically, a June 1985 Army enlistment examination showed 
that the appellant's blood pressure reading was 140/80.  

In an April 2005 written statement, the appellant reported 
that a physician performing a physical in 1993 altered his 
medical records to reflect a lower blood pressure in order 
for the appellant to continue his service.  While there is no 
indication whether he was on ACDUTRA at the time, a May 1995 
enlistment physical for the National Guard undertaken two 
years later reflected that his blood pressure reading was 
reported as 140/90.  At that time, he self-reported no 
problems with high blood pressure and was no on medication.  

This evidence is inconsistent with his assertion that he 
developed hypertension while on ACDUTRA in 1993.  Based on 
the foregoing, the available service treatment records do not 
demonstrate that hypertension was incurred in active service.  

The records show that the first reported symptoms associated 
with hypertension were not noted until July 2004, 18 years 
after service.  At that time, the appellant was asymptomatic 
but was sent for hypertension evaluation by his chiropractor.  
Given the length of time between discharge and reported 
symptomatology, the Board finds that the medical evidence 
does not support continuity of symptomatology. 

Next, as noted above, service connection may be granted when 
the evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, no health care 
provider has established a nexus between the appellant's 
hypertension and active duty.  Therefore, a medical nexus is 
not shown.

With respect to both claims (tinnitus and hypertension), in 
addition to the absence of documented post-service 
symptomatology for many years, the evidence includes 
statements from the appellant asserting continuity of 
symptoms.  In the September 2005 appeal statement, he 
reported a 15 year history of tinnitus and also indicated, as 
noted above, that his service treatment records were 
falsified in 1993 to show a lower blood pressure reading.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to tinnitus and hypertension after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1985) and initial reported symptoms 
related to tinnitus and hypertension in 2004 (an 18-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Further, at the time he sought treatment in 2004 for 
tinnitus, he reported a recent onset of symptoms to a private 
audiologist.  This is inconsistent with his statements made 
in connection with the claim that tinnitus started in 
service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care); Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).

The Board has weighed the appellant's statements as to 
continuity of symptomatology against the normal findings in a 
separation examination, the absence of documented complaints 
or treatment for 18 years following active duty discharge, 
and his own inconsistent statements and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

The Board has also considered the appellant's statements 
asserting a nexus between his claims and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, tinnitus and 
hypertension are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).    

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A.. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records.  
Further, the appellant submitted private treatment records.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the appellant's claims, a remand for a VA 
examination would unduly delay resolution.  

Further, the private medical evidence shows that the 
appellant's hearing is within normal limits; that he only 
began to experience tinnitus many years after service, and 
that his hypertension was asymptomatic (undetectable) until 
2004.  In light of the foregoing, the Board does not find 
that a VA examination is necessary.

In addition, the appellant's statements as to continuity of 
symptomatology are found to lack credibility as they are 
inconsistent.  In October 2004, he reported a two-month 
history of hearing loss and tinnitus, but in September 2005, 
he reported a 15-year history of the same complaints.  In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


